Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 1 of 10 PageID 29531


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  UNITED STATES OF AMERICA

  v.                                                              Case No.: 8:94-cr-220-T-24

  BRUCE WAYNE HARRISON
  ________________________________/


                                               ORDER

         This cause comes before the Court on Defendant Bruce Wayne Harrison’s pro se Motion

  to Reduce Sentence or for Compassionate Release. (Doc. 3051). The Government filed a response

  in opposition. (Doc. 3054). For the reasons stated below, the Motion is denied.

         I. Background

         On August 28, 1995, Bruce Wayne Harrison (“Harrison”) was convicted after a jury trial

  of conspiracy to possess with the intent to distribute cocaine, methamphetamine, and marijuana,

  in violation of 21 U.S.C. § 846; five counts of possession with the intent to distribute cocaine, in

  violation of 21 U.S.C. § 841(a)(1); three counts of possession with the intent to distribute

  marijuana, in violation of 21 U.S.C. § 841(a)(1); and two counts of use of a firearm in relation to

  a drug trafficking crime, in violation of 18 U.S.C. § 924(c). (Doc. 1038). On December 19, 1995,

  Harrison was sentenced to 592 months of imprisonment, followed by five years of supervised

  release. (Doc. 1296). Harrison filed a direct appeal, and the Eleventh Circuit affirmed the

  judgment of conviction and sentence on July 24, 1998. (Doc. 2497). According to the Bureau of

  Prisons’ (“BOP”) website, Harrison currently is 68 years old and is housed at FCI Coleman Low,

  with a projected release date of October 12, 2036.

         Harrison now seeks either a reduction in sentence or compassionate release, pursuant to

  18 U.S.C. § 3582(c)(1)(A). He claims “extraordinary and compelling reasons” justify
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 2 of 10 PageID 29532


  compassionate release, specifically that his health is declining because he suffers from early-

  onset Alzheimer’s, Parkinson’s disease and hypertension. (Doc. 3051, pp. 1, 4, 12). He adds that

  the potential for an outbreak of the COVID-19 coronavirus (“COVID-19”) at FCI Coleman Low

  “presents a life-threatening risk” for him. (Id. at 4–12). 1 Additionally, he claims that he received

  an objectively unreasonable mandatory minimum sentence under a fundamentally flawed

  statutory scheme inasmuch as his punishment was three times greater than the sentence for

  persons sentenced for the same conduct today. (Id. at 8). He further claims that he should be

  released from prison because, having been incarcerated since 1998, the penological objectives of

  his imprisonment have been achieved, he has completed his rehabilitation, and he is no longer a

  risk to society. (Id. at 9-12).

          The Government opposes the Motion, arguing that Harrison fails to provide any proof

  that he submitted his compassionate release request to the BOP prior to filing the Motion with

  the Court or demonstrating that he suffers from the medical conditions he describes in the

  Motion. (Doc. 3054, p. 2–3). The Government also argues that Harrison’s generalized claim

  regarding the potential for an outbreak of COVID-19 at Coleman Low FCI does not amount to

  an extraordinary and compelling reason justifying his release. (Id. at 3).

          II. Discussion

          A court generally may not modify a term of imprisonment once it has been imposed

  unless expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.

  18 U.S.C. § 3582(c). Section 603(b) of the First Step Act of 2018 (“FSA”), titled “Increasing the

  Use and Transparency of Compassionate Release,” amended 18 U.S.C. § 3582(c)(1)(A) to allow




  1
    On March 11, 2020, the World Health Organization declared COVID-19, also known as the new
  coronavirus, a pandemic. On March 13, 2020, the President of the United States officially declared the
  COVID-19 outbreak in the United States a national emergency.

                                                    2
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 3 of 10 PageID 29533


  courts to modify sentences not only upon motion of the Director of the BOP, but also “upon

  motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

  a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from

  the receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]” 2

  Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018) (codified at 18 U.S.C.

  § 3582(c)(1)(A)). Once that showing is made, a court may reduce a defendant’s sentence if, after

  considering the sentencing factors in 18 U.S.C. § 3553(a) to the extent they are applicable, 3 it

  finds that:

           (i)      extraordinary and compelling reasons warrant such a reduction; or
           (ii)     the defendant is at least 70 years of age, . . .; 4

           and that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission[.]

  18 U.S.C. § 3582(c)(1)(A). The defendant generally bears the burden of establishing that

  compassionate release is warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

  2013) (providing that defendant bears the burden of establishing a reduction of sentence is

  warranted under § 3582(c) due to a retroactive guideline amendment); United States v. Heromin,




  2
   Prior to the FSA, only the Director of the BOP could bring a motion for compassionate release under 18
  U.S.C. § 3582(c).
  3
    These include: (1) the nature and circumstances of the offense and the history and characteristics of the
  defendant; (2) the need for the sentence imposed to reflect the seriousness of the offense, to promote respect
  for the law, and to provide just punishment for the offense; to afford adequate deterrence to criminal
  conduct; to protect the public from further crimes of the defendant; and to provide the defendant with
  needed educational or vocational training, medical care, or other correctional treatment in the most effective
  manner; (3) the kinds of sentences available; (4) the kinds of sentence and the sentencing range established
  for the applicable category of offense committed by the applicable category of defendant as set forth in the
  guidelines; (5) any pertinent policy statement issued by the Sentencing Commission; (6) the need to avoid
  unwarranted sentence disparities among defendants with similar records who have been found guilty of
  similar conduct; and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).
  4
      This section is inapplicable because Harrison is 68 years old.

                                                         3
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 4 of 10 PageID 29534


  Case No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (citing

  Hamilton in the context of a § 3582(c) motion for compassionate release).

          Therefore, to prevail on his request, Harrison must demonstrate that: (1) he submitted a

  request for compassionate release to the BOP and either (a) the BOP denied the request and he

  exhausted all administrative rights with respect to that denial (“the exhaustion requirement”), or

  (b) the warden of his correctional facility took no action on his request within 30 days of its

  receipt (“the lapse requirement”); and (2) extraordinary and compelling reasons warrant a

  reduction in his sentence. After reviewing the parties’ arguments, facts presented, and applicable

  law, the Court finds that Harrison fails to demonstrate either in the instant Motion.

          A. Exhaustion

          Harrison does not contend that he submitted a request for compassionate release to the

  BOP, that the BOP denied it, and he exhausted all administrative rights with respect to that

  denial. Rather, construed liberally, Harrison contends that he submitted a request to the warden

  at Coleman Low FCI to file a compassionate release motion with the BOP and that no action has

  been taken within 30 days of the warden receipt of his request. 5 The Government counters that

  Harrison’s Motion should be denied because he fails to provide any proof of the request for

  compassionate release that he submitted to the BOP. (Doc. 3054, p. 2).

          The Court observes that Harrison did not file with his instant Motion a copy of the

  compassionate relief request that he submitted to the warden (or any documentation whatsoever

  in support of his Motion), nor does he provide the precise date on which he submitted his

  compassionate release request to the warden. For these reasons, the Court cannot determine



  5
   Because Harrison is proceeding pro se, his arguments are construed liberally. Henley v. Payne, 945 F.3d
  1320, 1327 (11th Cir. 2019) (“Pro se pleadings are held to a less stringent standard than pleadings drafted
  by attorneys and will, therefore, be liberally construed.”) (quoting Tannenbaum v. United States, 148 F.3d
  1262, 1263 (11th Cir. 1998)).

                                                      4
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 5 of 10 PageID 29535


  whether Harrison has satisfied the lapse requirement and he, therefore, cannot proceed under 18

  U.S.C. § 3582(c)(1)(A). United States v. Bolino, No. 06-cr-0806, 2020 WL 32461, at *1

  (E.D.N.Y. Jan. 2, 2020) (denying motion for compassionate release without prejudice for failing

  to submit a sufficient record to show exhaustion of administrative remedies). Harrison’s Motion

  must be denied for failure to exhaust his administrative remedies. See United States v. Harris,

  No. 2:17-cr-78-FtM-38NP, 2020 WL 1969951, at *1 (M.D. Fla. Apr. 24, 2020) (denying motion

  for compassionate release due to COVID-19 because defendant had not exhausted his

  administrative remedies); United States v. Pope, No. CR 216-024, 2020 WL 1956510, at *1

  (S.D. Ga. Apr. 23, 2020) (concluding court did not have jurisdiction to decide motion for

  compassionate release because defendant failed to exhaust her administrative remedies); United

  States v. Holden, No. 3:13-cr-00444-BR, 2020 WL 1673440, at *7 (D. Or. Apr. 6, 2020)

  (denying motion for compassionate release due to COVID-19 concerns where defendant failed to

  satisfy the exhaustion requirements of § 3582(c)(1)(A)); United States v. Zywotko, No. 2:19-cr-

  113-FtM-60NPM, 2020 WL 1492900, at *1-2 (M.D. Fla. Mar. 27, 2020) (denying request for

  compassionate release based on COVID-19 pandemic because defendant failed to exhaust

  administrative remedies); United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at

  *2 (N.D. Cal. Mar. 25, 2020) (concluding court lacked authority to consider defendant’s

  emergency application for release due to COVID-19 where defendant had not exhausted his

  administrative remedies); see also Raia, 954 F.3d at 597 (concluding that failure to exhaust

  administrative remedies for request for compassionate release based on COVID-19 pandemic

  presented “a glaring roadblock foreclosing compassionate release at this point” and that “strict

  compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

  importance”).




                                                  5
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 6 of 10 PageID 29536


          B. Extraordinary and Compelling Reasons

          Even if Harrison had demonstrated he met the exhaustion or lapse requirement of §

  3582(c)(1)(A), he fails to demonstrate “extraordinary and compelling reasons” warranting a

  reduction in sentence under § 3582(c)(1)(A)(i). Section § 3582(c)(1)(A) does not define what

  constitutes “extraordinary and compelling reasons.” 28 U.S.C. § 994(t). Instead, Congress

  delegated authority to the Sentencing Commission to “describe what should be considered

  extraordinary and compelling reasons for sentence reduction.” Id. The Sentencing Commission’s

  existing policy statement on compassionate release, adopted before the passage of the FSA, is

  U.S.S.G. § 1B1.13. 6 The application notes to § 1B1.13 identify four categories in which

  extraordinary and compelling circumstances may exist: (1) the defendant’s medical condition;

  (2) the defendant’s advanced age (at least 65 years old); (3) family circumstances; and (4) other

  reasons. U.S.S.G. § 1B1.13, cmt. n. 1(A)-(D).

          Construed liberally, Harrison asserts three grounds which he contends demonstrate

  extraordinary and compelling reasons to grant his request for compassionate release: (1) his

  declining health due to early-onset Alzheimer’s, Parkinson’s disease and hypertension and/or his

  increased risk of severe illness if exposed to COVID-19 due to the same; (2) his advanced age—

  68 years old---and the amount of time in his prison sentence that he has served thus far; and (3)

  his rehabilitative efforts while he has been incarcerated. The Government counters that

  Harrison’s Motion must fail, under U.S.S.G. § 1B1.13, App. Note (1)(A), because he provides no


  6
   The Sentencing Commission has not updated its policy statement since the FSA was enacted. Since then,
  courts are split on whether § 1B1.13 continues to control. Compare United States v. Cantu, 423 F. Supp.
  3d 345, 350-52 (S.D. Tex. 2019), with United States v. Ebbers, __ F. Supp. 3d __, 2020 WL 91399, at *4
  (S.D. N.Y. Jan. 8, 2020). At a minimum, however, courts have been guided by § 1B1.13’s policy statement.
  See, e.g., United States v. Willingham, CR113-010, 2019 WL 6733028, at *1-2 (S.D. Ga. Dec. 10, 2019)
  (discussing whether the Sentencing Commission’s policy statement remains an appropriate expression of
  policy in post-FSA compassionate release cases and addressing competing views as to whether the FSA
  granted courts discretion to consider what constitutes extraordinary circumstances outside of the Sentencing
  Commission’s policy statement).

                                                       6
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 7 of 10 PageID 29537


  proof that his health conditions satisfy the requirements for compassionate release and because

  potential exposure to COVID-19 is not an extraordinary and compelling reason to grant release

  under any circumstances. (Doc. 3054, p. 2-3). While the Government acknowledges Harrison’s

  concerns about exposure to COVID-19, it contends that the BOP has taken aggressive action to

  mitigate the effects of the coronavirus and has made extensive and professional efforts to curtail

  its spread. (Id. at 3). The Government adds that the risk of COVID-19 infection at Coleman Low

  FCI appears to be statistically lower than in the general public given that the BOP website

  reports one inmate (and no personnel) at that facility has tested positive for the virus and no

  inmates or personnel there have died from the virus. (Id. at 4).

          On thorough review of the parties’ arguments and documentary submissions, the Court

  finds that Harrison fails to demonstrate an extraordinary and compelling reason for

  compassionate release on the basis of his alleged health conditions and/or increased risk of

  severe illness if exposed to COVID-19 due to the same. Although Harrison does not allege that

  his stated reasons fall within any of the four categories set forth in the application notes to §

  1B1.13, categories (1), (2) and (4) appear to be potentially relevant. 7

          The first category provides that an extraordinary and compelling reason exists when the

  defendant is: (1) suffering from a terminal illness, i.e., a serious and advanced illness with an end

  of life trajectory; or (2) suffering from a serious physical or medical condition that substantially

  diminishes his ability to care for himself within the prison environment and from which he is not

  expected to recover. U.S.S.G. § 1B1.13, cmt. n. 1(A). Harrison, however, does not allege a

  terminal illness or that his alleged medical conditions diminish his ability to care for himself in

  prison. Nor does he submit medical or any other documentary evidence demonstrating that he



  7
    Category (3) addresses family circumstances, which are not raised by Harrison, nor does he allege the
  death or incapacitation of the caregiver of his minor children or the incapacitation of his spouse. U.S.S.G.
  § 1B1.13, cmt. n. 1(C).
                                                       7
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 8 of 10 PageID 29538


  suffers from any of his described health conditions. As such, Harrison fails to demonstrate that

  his described health conditions constitute an extraordinary and compelling reason warranting

  relief. See Hamilton, 715 F.3d at 337 (defendant, as movant seeking relief under 18 U.S.C.

  § 3582(c)(2), bears burden of establishing entitlement to requested relief); see also Heromin,

  2019 WL 2411311, at *2 (denying motion for compassionate release due to a lack of

  corroborating medical evidence); United States v. Perez-Asencio, No. 18CR3611-H, 2019 WL

  626175, at *3 (S.D. Cal. Feb. 14, 2019) (dismissing inmate’s request for compassionate release

  sua sponte because he provided no medical records or other documentation to establish

  extraordinary and compelling reasons under 18 U.S.C. § 3582(c)(1)(A)(i) and USSG §1B1.13);

  United States v. Clark, No. 3:13-cr-163-FDW-1, 2019 WL 1052020, at *3 (W.D. N.C. Mar. 5,

  2019) (same).

         The second category provides that extraordinary and compelling reasons exist when

  the defendant is at least 65 years old, is experiencing a serious deterioration in physical or

  mental health because of the aging process, and has served the lesser of 10 years or 75% of his

  term of imprisonment. U.S.S.G. § 1B1.13, cmt. n. 1(B). Although Harrison is 68 years old and

  has served more than 10 years of his prison sentence, he fails to provide the Court with any

  medical records or other documentation corroborating his alleged health conditions.

  Consequently, relief on this basis is not warranted. See Hamilton, 715 F.3d at 337; Heromin,

  2019 WL 2411311, at *2; Perez-Asencio, 2019 WL 626175, at *3.

         The fourth category provides that, “[a]s determined by the Director of the [BOP], there

  exists in the defendant’s case an extraordinary and compelling reason other than, or in

  combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13,

  cmt. n. 1(D). Assuming without deciding that the FSA grants courts discretion to consider what

  constitutes an extraordinary and compelling reason outside of the Sentencing Commission’s


                                                    8
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 9 of 10 PageID 29539


  policy statement, the Court finds that Harrison similarly fails to demonstrate an extraordinary

  and compelling reason under this catch-all provision. Here, Harrison alleges a combination of his

  circumstances, i.e., declining health due to age and early-onset Alzheimer’s, Parkinson’s disease

  and hypertension and concerns over possible exposure to COVID-19, constitutes an

  extraordinary and compelling reason. The Court disagrees. As addressed above, Harrison fails to

  demonstrate that his alleged health conditions constitute an extraordinary and compelling reason.

  Furthermore, general concerns about possible exposure to COVID-19 do not meet the criteria for

  an extraordinary and compelling reason under U.S.S.G. § 1B1.13. See Eberhart, 2020 WL

  1450745, at *2; see also United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at

  *5 (M.D. La. Apr. 1, 2020) (finding defendant failed to show that concerns about the spread of

  COVID-19, without other factors to consider in his particular case, presented an extraordinary

  and compelling reason warranting his release from prison). 8 Moreover, Harrison does not make

  any particular showing that his individual conditions of confinement—as opposed to those

  conditions that inmates generally are subject to—justify relief. While Harrison alleges he suffers

  from early-onset Alzheimer’s, Parkinson’s disease and hypertension, he does not allege he has

  been unable to receive treatment at his facility, that there currently is more than one case of

  COVID-19 at his facility, or that the plan proposed by the BOP is inadequate to manage the



  8
    The Court notes that a limited number of courts have granted compassionate release under 18 U.S.C.
  § 3582(c)(1)(A)(i) based on individual medical conditions that made the inmates particularly susceptible to
  COVID-19 where the inmates were near the end of their sentences. See, e.g., United States v. Campagna,
  No. 16 Cr. 78-01(LGS), 2020 WL 1489829, at *3 (S.D. N.Y. Mar. 27, 2020) (finding defendant's
  compromised immune system, taken in concert with the COVID-19 public health crisis, constituted an
  extraordinary and compelling reason to reduce his sentence by four months and the government did not
  oppose the reduction); United States v. Jepsen, No. 3:19-cv-73(VLB), 2020 WL 1640232, at *5 (D. Conn.
  Apr. 1, 2020) (finding that the totality of the circumstances—defendant had less than eight weeks left to
  serve, he was immunocompromised and suffered from multiple chronic conditions that predisposed him to
  potentially lethal complications if he contracted COVID-19, and government consented to his release—
  constituted extraordinary and compelling reasons to grant request); United States v. Colvin, No.
  3:19cr179(JBA), 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (defendant had diabetes and high blood
  pressure and only eleven days remaining on her sentence).
                                                      9
Case 8:94-cr-00220-SCB-MAP Document 3055 Filed 05/06/20 Page 10 of 10 PageID 29540


   pandemic within his facility should the need arise. On this record, Harrison fails to demonstrate

   that his health conditions coupled with the possibility of COVID-19 constitute an extraordinary

   and compelling reason under 18 U.S.C. § 2385(c)(1)(A) and U.S.S.G. § 1B1.13. See Hamilton,

   715 F.3d at 337.

          III.    Conclusion

          For the reasons stated above, Harrison’s pro se Motion to Reduce Sentence or for

   Compassionate Release (Doc. 3051) is DENIED.

          DONE AND ORDERED at Tampa, Florida, this 6th day of May 2020.




   Copies to:
   Bruce Wayne Harrison
   Counsel of record




                                                   10
